DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 2-4 and 6-19 are pending in this application.  Claims 1 and 5 have been cancelled.  Claim 19 has been added.  Claims 2-4 and 6-19 are rejected in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 and 6-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 and its dependent claims are indefinite as to “bactofugate” as there is no antecedent basis for this phrase.
Claim 16 and its dependent claims are indefinite as to “coagulated milk” of step (7) as there is no antecedent basis for this phrase.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-4 and 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tetra Tebel in view of Nielsen (US 6399121), Bradley (US 2003/0152686), Van Abeelen et al (DE 10348733, translation), and Tamime for the reasons set forth in rejecting the claims in the last Office action.  The amendments to the claims and the new claim are not seen to influence the conclusion of unpatentability previously set forth.
As to claims 2-4 and 6-19, Tetra Tebel teaches  a process for the production of pasta filata cheese comprising providing the milk which is standardized and bactofugated (see step 1),  pasteurizing the milk (see step 2),  curding the milk with the addition of starter cultures (see step 3), separating the curdled milk into whey and curd (see step 4), cooking and stretching the curd (see step 5),  shaping, cooling, and drying to obtain the final product (see entire document).  The use of standardized milk with different fat content is disclosed (page 2, step 1).
The claims differ as to the addition of the sterilized bactofugate to the milk, the specific cheese, and the resulting product.
Nielsen discloses the conventional use of bactofugation in cheese preparation (see column 5, lines 18-26).  Nielsen discloses the production of soft, semi-hard, and hard cheeses using bactofugation (see entire document, especially column 3, lines 10-22).
	Bradley discloses the collection of the sterilized bactofugate and the addition to milk (see entire document, especially the Figures and claims).  Bradley discloses the use of rennet and the use of a colloid mill to produce a homogeneous suspension from the cheese particles, the proportion of cheese particles as well as the pressing of the curd (see entire document, especially [0058-0060]. Bradley disclose a process for the production of a rennet-based cheese, such as mozzarella, which pasteurization 
 	Van Abeelen et al disclose the addition of the sterilized bactofugate to the cheese milk (see entire document, especially claim 1).   
	Tamime discloses the use of a sterilized bactofugate (see entire document, especially section 2.2.2).   
	It would have been obvious to a person ordinary skill in the art, at the time the invention was filed, to use the addition of a sterilized bactofugate in that of Tetra Tebel because the use of a bactofugate is conventional in the art, reduces the amount of lost milk, and serves to maximize the end product.  Nielsen teaches conventional cheese making steps including bactofugation for all types of cheeses.  It is not seen that the claimed type of cheese is anything more than a matter of choice, expected, obvious and well-within the skill of one in the art.  Applicant is using known components for their art-recognized function to obtain no more than expected results.
	As to claims 2-4 and 6, Tetra Tebel disclose milk standardization (see step 10).  Tamime disclose milk standardization (see 2.3).  Milk standardization is conventional in the dairy art.
	As to claims 7-10, homogenization is conventional in the dairy art (see for example, Bradley [0010] or Tamime Figure 2.1).
	As to claim 11, the addition of calcium chloride is conventional in the art (see for example Van Abeelen [0023] of translation).
As to claims 12-15, Van Abeelen discloses < 250 microns, preferable <150 microns (see [0023] and [0024].
As to claims 18 and 19, bactofugation serves to remove bacteria and render a product microbiologically safe. 

Response to Arguments
Applicant's arguments filed December 22, 2021 have been fully considered but they are not persuasive.
Applicant argues that the claimed invention provides for a reduced germ content, is directed to a hard or semi-hard cheese, and requires a specific order.
Claim 16 does not claim a germ content.  It is further noted that bactofugation serves to remove bacteria and renders a product microbiologically safe, wherein the process of the prior art serves to provide a safe germ count as is claimed.
The addition of a sterilized bactofugate is conventional in the art, reduces the amount of lost milk, and serves to maximize the end product.  
Nielsen teaches conventional cheese making steps including bactofugation for all types of cheeses.  
The declaration under 37 CFR 1.132 filed December 22, 2021 is insufficient to overcome the rejection of claims 2-4 and 6-19 based upon 35 U.S.C. 103 as set forth in the last Office action for the following reasons.
1) The showing is not commensurate with the broadest claim.  Applicant does not claim a germ count in the broadest claim.
2)  It would be expected that omitting bactofugation would increase the germ count (section 8).
3) In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In the absence of a showing to the contrary, Applicant is using known components for their art-recognized function to obtain no more than expected results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
March 4, 2022